Citation Nr: 0003836	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that no new and material 
evidence had been submitted to reopen a claim for service 
connection for a back disorder. 

In October 1999, the veteran testified before the undersigned 
Board member at the RO in Cleveland, Ohio.  


FINDINGS OF FACT

1.  An unappealed January 1963 rating decision denied service 
connection for a back disability.

2.  Evidence received since the RO's January 1963 rating 
decision denying service connection for a back disability 
while new, does not bear directly and substantially on 
whether or not the veteran's back disability was incurred in 
or aggravated by service, or whether arthritis of the spine 
was manifested within a year of discharge from service, and 
it is not so significant that it must be considered in order 
to decide the claim.


CONCLUSIONS OF LAW

1.  The January 1963 RO decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  Evidence received since the January 1963 rating decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a back disorder has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where there is a prior RO decision, the claim may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered, unless new and material evidence 
is presented.  38 U.S.C.A. § 7105.  When a veteran seeks to 
reopen a final decision based on new and material evidence, a 
three-step analysis must be applied.  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 has been met.  Elkins v. West, 12 Vet. App. 
209, 218 (1999).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Cleveland, Ohio VARO initially denied 
service connection for a back disorder in a January 1963 
decision on the basis that residuals of a back injury were 
not noted during the veteran's discharge examination or 
during a December 1962 VA examination.  The veteran was 
informed of this decision that same month.  The Board 
observes that, in the subsequent year, the veteran made no 
submissions to the RO that could be interpreted as a valid 
Notice of Disagreement under 38 C.F.R.§ 20.201 (1999).  In 
February 1997, the veteran sought to reopen his claim for 
service connection for a back disorder.  As a result, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the January 1963 RO 
decision.  As such, this decision is final.  See 38 U.S.C.A. 
§ 7105(c).

Evidence that was of record at the time of the RO's January 
1963 rating decision denying service connection for a back 
disorder were the veteran's service medical records and a 
December 1962 VA examination report. 

Service medical records reflect that in June 1962, the 
veteran was admitted to the hospital after he fell playing 
softball, and that a preliminary diagnosis of a compression 
fracture at L2 was entered.  When the veteran was discharged, 
the final diagnosis was a lumbar muscle strain.  In July 
1962, the veteran reported continuing occasional back pain.  
An assessment of myositis was entered, and the veteran was to 
be given physical therapy, and six heat applications.  In 
August 1962, it was reported that the veteran's back had not 
shown any improvement but he was instructed to return to sick 
call for additional treatment.  During an August 1962 
examination for separation from service, the veteran's spine 
was clinically evaluated as normal.  The examiner indicated 
that the veteran had sustained a back injury (low back 
strain) in June 1962 and that he had been hospitalized for 
two days at Travis Air Force Base.  

During an August 1962 VA examination, shortly after the 
veteran's discharge from service, he complained of having 
back pain.  An examination of the back, to include x-ray 
studies, revealed normal findings.  The veteran was diagnosed 
as having residuals of a back injury with complaints of 
discomfort, normal clinical findings and lumbosacral strain. 

Evidence received since the January 1963 rating decision 
denying service connection for a back disorder were: a March 
1997 VA examination report, VA outpatient and hospitalization 
reports, dating from July 1991 to January 1995, a January 
1998 report, submitted by Nabil A. Ebraheim, M.D., VA 
examination reports, dated in November 1998 and January 1999, 
statements, submitted by Sharon Patterson and Pamela Mokri, 
dated in May 1999, transcript of testimony from an October 
1999 hearing at the RO in Cleveland, Ohio, and a Xeroxed copy 
of a pamphlet from the Northwest Ohio Orthopedics, Inc, 
received by the RO in November 1999.

A review of the outpatient VA records discloses that in 
November 1992, a lumbar magnetic resonance imaging scan 
revealed bulging discs at L3-L4, L4-L5, and L5-S-l.  
Radiographic studies showed degenerative changes of the 
cervical, thoracic and lumbar spine.  An October 1993 study 
revealed no electrodiagnostic evidence of a left lower 
extremity radiculopathy, plexopathy, or mononeuropathy.

During a March 1997 VA examination, the veteran reported 
having injured his low back during service in 1962.  The 
examiner noted that in March 1996, the veteran underwent disc 
surgery and a lumbar fusion at L4-5.  A diagnosis of status-
post lumbar surgery and fusion with limited range of motion 
was entered. 

VA outpatient and hospitalization reports, dating from July 
1991 to January 1995 are of record.  While these reports 
reflect diagnoses of osteoarthritis and degenerative disc 
disease of the lumbar spine, they do not contain any 
competent opinion relating the aforementioned disorders to an 
in-service injury. 

A January 1998 report, submitted by Nabil A. Ebraheim, M.D., 
reflects that he reported having treated the veteran during 
the previous two years for a herniated disk and degenerative 
joint disease.  Dr. Ebraheim indicated that the veteran had 
undergone a spinal fusion in March 1996, and that he 
continued to complain of low back pain and arthritis.  Dr. 
Ebraheim noted that it was the veteran's opinion that his 
current back pain was a result of a fall during service.

During a November 1998 VA examination, the examiner noted 
that the veteran was on "disability" as a result of his 
back.  No complaints with respect to his back were recorded 
and a diagnosis with respect to the spine was not entered.  

A January 1999 VA examination spine report reflects that the 
examiner had reviewed the veteran's' entire claims file.  The 
examiner reported that during service, the veteran had 
injured his back playing softball and was diagnosed as having 
a back strain.  Over the years, the examiner reported that 
the veteran experienced a gradual worsening of the back and 
spine and that he had been diagnosed as having degenerative 
arthritis and degenerative disc disease of the lumbar and 
cervical spine.  The examiner indicated that in 1996, the 
veteran underwent a laminectomy and lumbosacral fusion of the 
low back.  The veteran complained of chronic back pain, 
soreness, aches, tenderness and stiffness of the back with 
some occasional paresthesias in the left leg.  The examiner 
noted that the veteran used a cane in order to ambulate and 
that normal activities had become increasingly difficult to 
perform.  

Following that examination a diagnosis of residual 
postoperative laminectomy and fusion for lumbar disc disease 
was entered.  The examiner noted that at the time of the 
injury in 1960, the veteran was diagnosed as having a 
sprain/strain and that no disc disease was noted at that 
time.  It was the opinion of the VA examiner, after a review 
of the record, that the veteran's underlying arthritis and 
degenerative disc disease were not related to the inservice 
injury.  The examiner noted that the same pathology seen in 
the veteran's spine was also found in his neck.  
Consequently, the examiner concluded that the degenerative 
disc disease was a separate problem.  

Statements, submitted by Sharon Patterson and Pamela Mokri, 
dated in May 1999, reflect their opinion that the veteran's 
current back problems are a result of an in-service injury in 
1962.  

A transcript of the veteran's testimony before the 
undersigned Board member at an October 1999 video conference 
hearing is of record.  During the hearing, the veteran 
testified that during service in 1962, he was hospitalized 
for a back injury.  He related that shortly after service, he 
sought treatment for his back from his family physician but 
that the records were destroyed because the doctor was 
deceased.  The appellant indicated that several physicians, 
Dr. Van Boggus of the Northwest Ohio Orthopedics, Dr. 
Ebraheim and Dr. Carter of "MCO", had verbally indicated to 
him that his current back problems could have been related to 
the injury in 1962.  He related that he received Social 
Security disability benefits as a result of his back and 
"hip."

A copy of a pamphlet from the Northwest Ohio Orthopedics 
entitled, "Patient Guide to BAK Interbody Fusion" was 
received by the RO in Cleveland, Ohio in November 1999.  This 
pamphlet contains general information about back pain and 
surgery but does not relate the veteran's current back 
disorder to an injury in 1962.  

The appellant contends that he has acquired a back disorder 
as a result of an in-service softball injury in 1962.  
Significantly, however, after carefully considering the 
evidence submitted since the last final RO decision in 
January 1963, in light of evidence previously available, the 
Board is compelled to find that, while the evidence may be 
new, none of the evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
In this regard, while the evidence received subsequent to the 
1963 rating decision reflects that the veteran began to have 
back problems in the early 1990's and has been diagnosed as 
having degenerative disc disease of the lumbar spine, the 
record is devoid of any competent medical opinion 
establishing an etiological relationship between any 
currently diagnosed back disorder and an in-service back 
injury.  Indeed, after a complete review of the  claims file 
and an examination of the veteran in January 1999, the VA 
examiner concluded that the appellant's underlying arthritis 
and degenerative disc disease of the lumbar spine were 
unrelated to the 1962 in-service injury.  The examiner felt 
that since the same pathology was in the veteran's spine and 
neck, his degenerative disc disease was a separate problem.  
Hence, there is no competent evidence suggesting that a back 
disorder was incurred or aggravated during the appellant's 
active duty or that arthritis of the lumbar spine was 
manifested to a compensable degree within a year of discharge 
from service.  As such, the evidence submitted since January 
1963 is not new and material, and the claim is not reopened.

In reaching this decision the Board acknowledges that the 
veteran has testified and he has submitted statements in 
support of his assertion that he currently has a back 
disorder which was acquired as a result of an in-service 
softball accident.  The appellant, his ex-wife and sister, 
however, as lay persons untrained in the field of medicine 
are not competent to offer an opinion concerning the etiology 
of any current back disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, their opinions are insufficient 
to reopen this claim.  Thus, the benefit sought on appeal is 
denied.

In adjudicating the veteran's claim, the Board also notes his 
testimony that he is currently in receipt of Social Security 
Disability benefits as a result of his back and hip, and that 
such records should be associated with the claims folder.  
The veteran has offered no evidence, however, that such 
records would contain a competent medical opinion relating 
his back disorder to the inservice injury.  As such, the 
Board is of the opinion that a remand for these records is 
unnecessary and would cause delay in the appellate process.  
Simply put, "the 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with the search for documents, this duty is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Finally, the veteran maintained in his Substantive Appeal, 
received by the RO in November 1998, that a prior decision to 
deny service connection for a back disorder was "wrong."  
The Board finds, however, that the veteran's assertions do 
not amount to a claim of clear and committed clear and 
unmistakable error in the January 18, 1963 rating decision 
because the allegations fail to present a very specific and 
rare kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See 38 C.F.R. 
§ 20.1403(a (1999); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Hence, the Board finds that a valid claim of clear and 
unmistakable error has not been raised.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim for 
service connection for a back disorder.  See Graves v. Brown, 
9 Vet. App. 172, 173 (1996).  In this regard, the above 
discussion informs the appellant of the steps he needs to 
fulfill in order to reopen his claim, and an explanation why 
his current attempt to reopen the claim must fail.

Finally, because the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
does not need to be applied in this case.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back disorder is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

